DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1, 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0247441 to Takita et al (Takita) in view of JP 2000-054841 to Kubota corp. (Kubota) (Machine translation provided by applicant has been used).
Regarding claim 1, Takita discloses a pre-chamber type diesel engine comprising 
a main combustion chamber (14a, fig. 1; [40]) and, 
an injector (18, fig. 1; [42]) that injects fuel into the combustion chamber, 
an oxidation catalyst (41, fig. 1; [49]) and a particle collection filter (42, fig. 1; [49]) that are arranged in an exhaust passage to purify exhaust, an engine operation state detector (temperature sensor 44, fig. 1; [51], pressure difference sensor 45, fig. 1; [51]) that detects an engine operation state, and 
a controller, wherein 
the injector being capable of injecting fuel at arbitrary timing (based on conditions, main and late injections are performed; [53]) by an electrical signal from the controller, 
when the engine operation state detector detects that a predetermined amount of particles have been collected by the particle collection filter ([54]), the controller causes the injector to perform additional injection in an expansion stroke of a piston after main injection ([54]).


an injector (19, figs. 1, 3, 4; 104a, 104b, fig. 7; [2], [6])) that injects fuel into the pre-combustion chamber (fig. 1; [2], [6]).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide a sub combustion chamber with the device of Takita as disclosed by Kubota so the cycle efficiency is improved and the fuel consumption is improved ([3], Kubota). 

Regarding claim 4, Takita combined with Kubota discloses the pre-chamber type diesel engine according to claim 1, wherein the operation state detector includes an exhaust temperature sensor (temperature sensor 44; [51]; Takita) provided between the oxidation catalyst and the particle collection filter and a differential pressure measuring unit (pressure differential sensor 45, fig. 1; [51]; Takita) that measures a front-rear differential pressure of the particle collection filter.

Regarding claim 5, Takita combined with Kubota discloses the pre-chamber type diesel engine according to claim 1, wherein the controller causes the injector to perform the additional injection in multiple stages (main stage, post injection stage; [53], [54]; Takita).

Regarding claim 6, Takita combined with Kubota discloses the pre-chamber type diesel engine according to claim 1, wherein the fuel injected from the injector as the additional injection reaches the main combustion chamber without adhering to the wall surfaces of the .

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita combined with Kubota as applied to claim 1 above, and further in view of JP 2003-155917 to Hino Motors, Ltd. (Hino) (Machine translation provided by applicant has been used).
Regarding claim 2, Takita combined with Kubota discloses the pre-chamber type diesel engine according to claim 1, wherein the operation state detector includes a crank angle sensor (engine speed sensor 39, fig. 1 is also a crank angle sensor; [109]: Takita) but does not explicitly disclose which Hino discloses:
the controller causes the injector to perform the additional injection by the time when a crank angle from a compression top dead center of the piston reaches 120 degrees ([20], [26]); crank angles are measured and then post injection is performed when a crank angle from a compression top dead center of the piston from 70-150 degrees).
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Hino with the device of Takita combined with Kubota so as to combust the particulate matter in DPF effectively ([21; Hino).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takita combined with Kubota as applied to claim 1 above, and further in view of JPH 09-217624 to Isuzu Ceramics Research Institute CO., Ltd (Isuzu) (Machine translation provided by applicant has been used).
Regarding claim 7, Takita combined with Kubota discloses the pre-chamber type diesel engine according to claim 1, but does not explicitly disclose which Isuzu discloses:

Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Isuzu with the device of Takita combined with Kubota so as to prevent rapid increases in load, stresses and strains ([10], Isuzu).

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0016961 to Kitagawa et al. discloses an exhaust gas control apparatus for internal combustion engine.
US 2018/0179974 to Fujiwara et al. discloses an exhaust purification system of internal combustion engine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.S/Examiner, Art Unit 3746          

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746